Citation Nr: 0208008	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.  

This matter came before the Board of Veteran's Appeals 
(Board) from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  When the case was most recently before the Board 
in February 2000, it was remanded to the RO for further 
development.  Thereafter, jurisdiction over the claims folder 
was transferred to the RO in Houston, Texas.  While the case 
was in remand status, the veteran's appeal entitlement to 
service connection for tinnitus of the left ear was resolved 
by a February 2002 rating decision granting service 
connection for this disability.  The case was returned to the 
Board in June 2002 for further appellate action with respect 
to the veteran's claim for service connection for left ear 
hearing loss disability.  


FINDINGS OF FACTS

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  None of left ear auditory thresholds in the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of these 
frequencies are not 26 decibels or greater; and the speech 
recognition score is not less than 94 percent.  


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West Supp. 
2000); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
appeal that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
February 2002.  The case was remanded in June 1998 and in 
February 2000 to obtain VA outpatient treatment (VAOPT) 
records which are now on file.  Private records from Dr. 
Scott were received in September 1996 and an attempt was made 
in September 1996 to obtain records from Dr. Abramson but 
there was no response.  The veteran was informed by letter in 
September 1996 that he should facilitate obtaining Dr. 
Abramson's records and if not received within 60 days his 
claim would be considered on the evidence of record.  
Thereafter, the January 1997 statement of the case (SOC) 
notified him that records of Dr. Scott had been received and, 
by not mentioning records of Dr. Abramson, he was notified 
that records of Dr. Abramson had not been received.  

After the case was remanded in June 1998, the RO attempted to 
obtain records from Dr. Ferris.  The veteran was informed by 
letter in August 1998 that he should facilitate obtaining Dr. 
Ferris's records and if not received within 60 days his claim 
would be considered on the evidence of record.  The veteran 
was notified in the July 1999 supplemental SOC (SSOC) that 
there had been no response from Dr. Ferris.  Also, the RO has 
also afforded the veteran a current VA examination to 
determine if he has hearing loss disability in the left ear.  

Neither the veteran nor his representative has identified any 
additional evidence or information which should be obtained 
to substantiate his claim, nor has either requested that 
additional development be undertaken .  The Board is also 
unaware of any available evidence or information that should 
be obtained to substantiate the veteran's claim.  

In sum, the Board finds that the facts relevant to this claim 
have been properly developed and that there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Factual Background

The service medical records reflect that the veteran had 
audiometric testing at service entrance in January 1976 and 
at service separation, in March 1980, and on each occasion 
all threshold levels at the relevant frequencies were 25 
decibels or less.  There was no speech recognition testing.  
No hearing loss was reported in adjunct medical history 
questionnaires.  

The record is totally devoid of contemporaneous complaints, 
history, treatment, evaluation or observation for a hearing 
loss in the left ear until 1996.  

Private audiometric testing in October 1992 revealed a 
threshold level of 30 decibels at 500 Hertz and the threshold 
levels at all other relevant frequencies were 25 decibels or 
less.  Audiometric testing in March 1995 revealed all 
threshold levels at the relevant frequencies were 25 decibels 
or less.  There was no testing of speech recognition on 
either occasion.  

Private clinical records of 1996, submitted by the veteran, 
show that audiometric testing in May 1996 disclosed threshold 
levels of 20 decibels or less at the relevant frequencies, 
except for a threshold level of 30 decibels only at 4,000 
Hertz.  His discrimination ability was 100 percent in the 
left ear.  The diagnosis was an asymmetrical sensorineural 
hearing loss in the left ear.  A May 1996 magnetic resonance 
imaging (MRI) study of his brain was normal.  

An August 1996 VAOPT record contains a notation that the 
veteran had a hearing loss in his left ear and the assessment 
was tinnitus of the left ear with some high frequency hearing 
loss in the left ear on audiometric testing.  An August 1996 
notation indicates that the veteran had had hearing loss and 
tinnitus in the left ear for 6 months.  A VA MRI of the 
veteran's brain in February 1997 was normal.  

Statements from the veteran's father and two sisters 
submitted at the April 1997 RO hearing are identical and 
reflect that the veteran had not complained of hearing 
problems prior to service but, in the last five years, had 
consistently complained of a ringing in his left ear.  At the 
RO hearing the veteran testified that he was exposed to 
acoustic trauma during basic training (page 3).  He realized 
he had a hearing loss when he underwent testing of his 
hearing acuity in connection with his employment at the Post 
Office but had not sought treatment until about 4 or 5 years 
ago (page 4).  He had not had any postservice employment 
which exposed him to acoustic trauma and had never had 
infections of his left ear (page 5).  

On formal VA audiometric testing in December 2001, all of the 
veteran's threshold levels at the relevant frequencies in the 
left ear were 25 decibels or less except for a 35 decibel 
threshold at 4,000 Hertz.  His speech recognition score was 
98 percent.  The diagnosis was that the veteran's hearing 
acuity was normal through 3,000 Hertz and that he had a mild 
to severe sensorineural hearing loss above 3,000 Hertz.  The 
examiner stated that in his opinion the veteran's subjective 
complaint of tinnitus was probably related to his history of 
military noise exposure, although this did not mean that it 
was not partially related to other events or conditions which 
might be unreported or unrecognized.  It was also stated that 
the veteran's complaints of tinnitus and hearing loss were 
probably caused by the same factors.  




Analysis

The record includes competent evidence of hearing loss in the 
veteran's left ear.  However, the findings on the VA 
examination in December 2001 indicate that the hearing loss 
is not to the degree required to establish the presence of 
disability for service connection purposes.  In fact, none of 
the test results of record document the degree of hearing 
loss required to establish the presence of a disability 
subject to service connection.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for left ear hearing loss disability is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

